Citation Nr: 1200835	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a fungal infection of the left ear.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for laterite fungus, left ear, and for hearing loss, left ear.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he had a fungal infection of the left ear for which he was treated in service, and that he has had problems with his left ear ever since.  He has also essentially argued two theories of entitlement regarding his claim for service connection for left ear hearing loss - first, based on the fungal infection of the left ear in service, and second, based on exposure to excessive noise as a truck driver in service.

In his formal claim for service connection, received in September 2006, the Veteran claimed service connection for laterite fungus of the left ear and also for hearing loss of the left ear.  In an attached statement, he reported he started having problems with his left ear, in service, in Vietnam, and went to an Army doctor who examined his ear and told him he had a "laterite fungus".  He claimed that after service he continued to have problems and went to an ear specialist who had never heard of a laterite fungus.  Thereafter, he reportedly went to a local physician who had him irrigate the ear from time to time, because his ear wax would not come out on its own.  He reported that in the last few years he had noticed some loss of hearing, especially in his left ear, and was still having problems with his left ear.  

In a statement received in December 2007 the Veteran reported that he started having trouble with his ear in Vietnam, and when he went on sick call, the doctor indicated that his ear infection was caused from "a type of fungus associated with laterite found in the soil of a country like Vietnam - wet and moist".  

Thus, although there is overlap in the theories of entitlement for the two issues on appeal, the Board will herein consider these claims (as the RO has done) as two separate issues, as set out on the first page.

1. Service Connection for Fungal Infection of the Left Ear

The Veteran contends he had a fungal infection of the left ear for which he was treated in service, and that he has had problems with his left ear ever since.  With regard to this claim, a review of the Veteran's service treatment records (STRs) shows no complaint of or treatment for any left ear problem.  Post-service treatment records, however, do show treatment for left ear problems, as well as the Veteran's report of being treated for a left ear fungal infection in service.  

Post-service private treatment records from the Welborn Clinic showed that in August 1985, the Veteran was seen for chronic otorrhea and decreased hearing, left ear, and he dated his problems to a fungal infection in Vietnam.  The impression was attic retraction and cholesteatoma, left ear.  In September 1985, he was seen for follow-up, and examination showed an attic retraction of the left ear, but no cholesteatoma formation.  The doctor advised his left ear should be watched carefully, and inspected and cleaned every three months or so.  In April 1993, it was noted that he had intermittent otorrhea, left ear, since his Vietnam experience, but he had no subjective hearing loss or otalgia.  The impression was chronic otitis media, left ear, with attic pocket.  In November 1995, he was seen for follow-up, for his chronic otitis media, left ear, with recent otorrhea. 

Further, a private treatment record from Midwest Otolaryngology showed that in January 1999, the Veteran presented with an otologic odor, and reported he had contracted a fungal infection of his left ear in Vietnam, and since that time he had intermittent odor and occasional wax build-up.  He denied a true otorrhea or infectious process.  The assessment was that the Veteran had a clear physical examination today and likely had some intermittent waxy discharge, for which he was provided Debrox.  Additional private treatment records from Dr. Gehlhausen showed that in April 2005, the Veteran was noted to have cerumen impaction in his left ear, and even after this was removed, the doctor noted that he seemed to be deaf in his left ear, which the Veteran indicated was a Vietnam war injury.   

VA treatment records showed that in August 2006, the Veteran complained of hearing loss in the left ear after sustaining a fungal infection in the left ear in Vietnam.  He also complained of frequent wax build-up, and indicated he used an ear plug when he showered. 

With regard to current disability, the Board notes that, as set out above, post-service treatment records show treatment for left ear problems; thus, the record reflects that the Veteran arguably has a left ear disability.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  What is missing from the record is competent evidence showing that the Veteran's left ear condition may be causally related to active service.  38 C.F.R. § 3.303.  

The Board finds that the Veteran has provided competent statements to the effect that he was treated for a left ear problem in service, and that he continued to experience left ear problems after service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  However, with regard to this claim, additional development is needed, as medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Veteran underwent a VA examination in January 2009, and reported having a fungal infection in Vietnam, and that he had chronic ear infections in his left ear since that time, this was primarily an audiological examination, and the examiner did not render an opinion regarding whether he has current left ear disability, beyond hearing loss, due to service.  The Board acknowledges that on the VA examination, otoscopic examination at that time revealed clear ear canals bilaterally.  Nonetheless, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any left ear disability, beyond hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the report, the examiner must acknowledge and discuss the Veteran's report of a continuity of left ear symptoms since service.  Dalton v. Nicholson, supra.

2. Service Connection for Left Ear Hearing Loss

As noted above, the Veteran has also argued two theories of entitlement regarding his claim for service connection for left ear hearing loss - first, based on the fungal infection of the left ear in service, and second, based on exposure to excessive noise as a truck driver in service.

With regard to the claim for service connection for left ear hearing loss, although STRs show no report or finding of hearing loss, the Board acknowledges that the lack of any evidence showing the Veteran exhibited left ear hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA audiological testing conducted in January 2009, confirms that the Veteran does have left ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  

With regard to the relationship between left ear hearing loss and noise exposure in service, on the VA examination in 2009, the Veteran complained of hearing loss and reported military noise exposure to heavy equipment in Vietnam, and he denied wearing ear protection.  He denied any occupational or recreational noise exposure.  The examiner noted that the Veteran's induction and separation testing showed normal hearing thresholds and that there was no documented hearing loss at the time of separation or any change in hearing sensitivity during active service.  The examiner opined that, due to his normal hearing thresholds at the time of discharge, the Veteran's hearing loss was less likely as not related to military service.  

The record reflects, however, that the Veteran has contended that he was exposed to noise in service, from heavy equipment, and his DD Form 214 shows that his military occupational specialty was truck driver.  The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Thus, the Veteran is competent to report that he was exposed to excessive noise in service, and that he had hearing loss in his ears since service.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, supra.  As a lay person, the Veteran cannot provide a medical link between his reported in-service noise exposure and the later onset of hearing loss.

Since the VA examiner in 2009 seemed to base the opinion provided on the lack of a showing of hearing loss during the Veteran's service, and did not acknowledge the Veteran's competency to report exposure to noise in service, the Board finds that this matter should be remanded in order to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to noise) and on the presence of symptoms (hearing loss), and should again be asked to render an opinion, with supporting rationale, as to whether the Veteran's bilateral hearing loss may be related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment or testing he may have received regarding his left ear - to include any infections or hearing loss.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Document in the record any unsuccessful attempts to obtain relevant evidence.

2. Forward the claims folder, including a copy of this remand, to the examiner who conducted the January 2009 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.

a. The examiner should be made aware of the Veteran's description of noise exposure during service, as well as his description of treatment for left ear problems in service, and should be advised as to his competency to report lay- observable events (i.e., exposure to excessive noise) and on the presence of symptoms (i.e., hearing loss, left ear symptoms, etc.). 

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left hearing loss and/or left ear disability had its onset in service, or is causally related to excessive noise exposure in service, or is otherwise causally related to his service, to include his claim that he was treated for a fungal infection of the left ear in service; or whether any such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide supporting rationale(s) for any opinions given.  

c. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

d. The examiner should be advised that additional commentary must be provided regarding the Veteran's reports of in-service noise exposure, hearing loss, and other left ear symptoms.  

3. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

